Lewis, J.

Judgment affirmed.


All the Justices concurring.

When a horse in a city, town, or village is quietly grazing on an unused street between the railroad-track and a barbed-wire fence near by, in plain view of the employees of the railroad company having control of an approaching train, the company is liable to the owner of the animal for injuries it sustains in consequence of being frightened by the wanton, unnecessary, and unusual blowing of the locomotive whistle which causes the animal to become injured by running into the fence. There was evidence to sustain this theory of the plaintiff’s case, and the court therefore did not err in overruling defendant’s petition for certiorari on the ground that the verdict of the jury in the justice’s court was contrary to evidence. Georgia Railroad v. Carr. 73 Ga. 558; Morgan v. Central Railroad, 77 Ga. 788, 792; Atlanta & W. P. R. Co. v. Hudson, 62 Ga. 680.